      Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 1 of 35



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MARYLAND


FEDERAL TRADE COMMISSION,
                                           Case No. 1:20-cv-03538
       Plaintiff,
v.

RAGINGBULL.COM, LLC, et al.,

       Defendants.



     FEDERAL TRADE COMMISSION’S OPPOSITION AND RESPONSE TO THE
         DENNIS DEFENDANTS’ MOTION TO DISMISS AND TO STRIKE
           Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 2 of 35



                                                   TABLE OF CONTENTS



FACTUAL BACKGROUND ......................................................................................................... 1

PROCEDURAL HISTORY ............................................................................................................ 2

LEGAL STANDARD ..................................................................................................................... 4

ARGUMENT .................................................................................................................................. 5

     I.      Rule 9(b) Does Not Govern the Claims in this Case ....................................................... 5

     II.     The Complaint Is Well-Pled Under Either Rule 8(a) or 9(b) ........................................... 9

             A.      The Complaint Satisfies Rule 9(b) .......................................................................... 9

             B.      The Complaint Satisfies Rule 8(a) ........................................................................ 14

     III. The Complaint States a Plausible Claim for Relief against Dennis Under
          Section 5 of the FTC Act ............................................................................................... 16

             A.      The Complaint Sufficiently Alleges Dennis’ Direct Liability for His Own
                     Misrepresentations Under Section 5 of the FTC Act ............................................ 17

             B.      The Complaint Sufficiently Alleges Dennis’ Individual Liability for
                     Raging Bull’s Deceptive Practices ........................................................................ 20

             C.      Dennis’ Purported Defenses are Groundless and Improper for
                     Adjudication at This Stage .................................................................................... 27

     IV.     The FTC’s Response to Dennis Defendants’ Motion to Dismiss the Winston Entities
             and Count III against Dennis ......................................................................................... 30

     V.      The FTC’s Response to Defendants’ Motion to Strike All Monetary Relief ................. 31

CONCLUSION ............................................................................................................................. 32
        Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 3 of 35



       Plaintiff Federal Trade Commission (“FTC” or “Commission”) submits this opposition

and response to the Motion to Dismiss and to Strike filed by Defendants Kyle W. Dennis

(“Dennis”), Winston Corp. and Winston Research Inc. (collectively, the “Dennis Defendants”).

As set forth below, the FTC opposes the Dennis Defendants’ motion (ECF No. 225) to the extent

it seeks to dismiss any claims against Dennis under Section 5 of the FTC Act (Counts I and II).

Despite Dennis’ protestation that he is not an “owner” or “executive” of defendant

RagingBull.com, LLC (“Raging Bull”), the Complaint sufficiently pleads Dennis’ liability for his

direct violations of the FTC Act.

       The FTC also requests that the Court defer or abstain ruling on the remainder of Dennis

Defendants’ motion. For the reasons stated below, the FTC has voluntarily dismissed the

Winston Corp. and Winston Research Inc. and the additional relief sought by way of the Dennis

Defendants’ motion, including the request to remove claims for monetary relief against Dennis,

is more properly addressed through an amended pleading, which the FTC is taking steps to file

by June 7, 2021.1

                                FACTUAL BACKGROUND

       Raging Bull is a closely held enterprise, founded in 2014, that uses deceptive claims

about purported profit-generating stock trading strategies and trade alerts to lure consumers to

enroll in one or more of Defendants’ negative option offers. ECF No. 164-1 (“Complaint” or

“Compl.”), ¶¶ 2-6, 94. In December 2020, the FTC commenced this action against Raging Bull

and certain individuals directly responsible for inflicting substantial financial harm on consumers

1
  In light of the U.S. Supreme Court’s decision in AMG Capital Management, LLC v. FTC, 141
S.Ct. 1341 (2021), the FTC has sought a temporary stay so that it can amend its complaint. The
FTC’s proposed amended complaint will likely moot many of the issues raised on the Dennis
Defendants’ present motion to dismiss and to strike, including their request to remove the
monetary relief under Sections 13(b) and 19. Since formal merits discovery has not started and
no scheduling order has been entered, there is no prejudice to any of the Defendants from a
temporary stay so that the FTC can amend its complaint. ECF Nos. 229, 231.

                                                 1
        Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 4 of 35



through their deceptive sales and marketing practices. ECF No. 1. One of those individual

defendants, Dennis, has played a vital role in Raging Bull’s sales and marketing operations since

at least 2016. Compl., ¶ 22.

       Dennis purports to be a “trading instructor” who will teach and deliver lucrative stock

trading strategies and stock purchase alerts that consumers can follow and copy to generate

consistent market-beating returns and substantial income. Compl., ¶ 41, 50-52. Like Raging

Bull founders Jeff Bishop (“Bishop”) and Jason Bond (“Bond”), Dennis conveys this deceptive

message using various types of earnings claims. For example, Dennis makes claims about the

kinds of profits consumers are likely to make using terms like “double your money” and shows

various profit percentages or examples of atypical results in his marketing, while conveying the

deceptive impression that consumers can realize similar results. Id. ¶¶ 53-54, 56, 60-63. Dennis

also uses atypical or misleading testimonials from purportedly satisfied subscribers to illustrate

the kinds of profits consumers can earn from his services. Id. ¶¶ 64-67. Like Bishop and Bond,

Dennis makes misrepresentations that anyone can use his trading strategies irrespective of their

level of experience, account size, or time commitment. Id. ¶¶ 68-75. Dennis is directly involved

in the consumer-facing marketing materials, such as narrating sales videos where he repeatedly

makes these earnings claims, conducting sales webinar presentations where he is conveying

these same deceptive claims, and appearing in numerous written advertisements for these

services sent to consumers. Id., ¶¶ 52, 56-57, 61, 83-84.

                                 PROCEDURAL HISTORY

       On December 7, 2020, the FTC commenced this action and filed its initial complaint,

containing more than 100 paragraphs of factual allegations against Dennis and the other Raging

Bull Defendants. ECF No. 1. Along with the complaint, the FTC filed a 55-page memorandum



                                                 2
        Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 5 of 35



seeking a temporary restraining order (“TRO”) and citations to over 3,000 pages of evidence

against Dennis and the other Raging Bull Defendants. ECF No. 2-1 (“TRO Brief”). On

February 4, 2021, the FTC filed an amended complaint (the “Complaint”) solely to dismiss MFA

Holdings Corp. from this action.2 ECF No. 164. The Dennis Defendants’ answer or response to

the Complaint was initially due on February 18, 2021. On February 11, 2021, the Dennis

Defendants requested a two-month extension to respond to the Complaint (with the FTC’s

consent), so that the parties could prepare for the preliminary injunction hearing on March 19,

2021.3 ECF No. 168.

       On or around April 23, 2021, the FTC informed counsel for Raging Bull Defendants and

the Dennis Defendants that it would be seeking leave to amend the Complaint, in light of the

Supreme Court’s recent decision in AMG. The FTC also requested the Court enter a temporary

stay of all deadlines until an amended pleading is filed. The Raging Bull Defendants agreed to a

temporary stay, but counsel for the Dennis Defendants did not, thus requiring the parties to

continue briefing this motion. ECF No. 229.

       Dennis has had ample notice of the FTC’s claims against him since the commencement of

this case. Between the filing of the initial complaint in early December 2020 (which has not

changed as to the Dennis Defendants from its original form) and the Dennis’ present motion to

dismiss filed on April 16, 2021, Dennis has submitted to the Court a 17-page opposition to the

FTC’s TRO Brief (on December 13, 2020) and a 30-page opposition to the same brief along with

declarations and exhibits (on January 13, 2021), and has joined in various motions filed by his

co-Defendants in this case. ECF Nos. 35, 47, 123, 124. During that time, the Court also entered

2
  Since none of the Defendants had answered the initial complaint at that time, the FTC amended
as of right under Fed. R. Civ. P. 15(a).
3
  In their request, the Dennis Defendants’ advised the Court that “granting this extension will not
prejudice any party or unduly delay the proceedings” as there is “no trial date, discovery
deadline, or dispositive motion deadline.” ECF No. 168.

                                                 3
        Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 6 of 35



an initial TRO (on December 8, 2020) and a modified TRO on December 15, 2020 against

Dennis and the other Raging Bull Defendants, finding good cause to do so at the time. ECF No.

56 (“Dec. 15, 2020 Order”), at p. 8 n. 2 (“Raging Bull states in its Reply that it ‘did not put the

merits at issue in [its] Motion.’ … Raging Bull’s approach misses the mark, as the TRO was

based, in large part, on the Court’s preliminary finding that the FTC was likely to succeed on the

merits”). On March 26, 2021, the Court found that the FTC provided “examples of

misrepresentations” by the individual defendants, including Dennis. Transcript of Mar. 19, 2021

Ruling on Motion for Preliminary Injunction (App. Tab A),4 at p. 8.

                                      LEGAL STANDARD

       The purpose of a Rule 12(b)(6) motion is to test the legal sufficiency of a plaintiff’s

complaint. Edwards v. City of Goldsboro, 178 F. 3d 231, 243 (4th Cir. 1999). The motion does

not “resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” Id., at 244 (quoting Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir.1992)).

When evaluating a 12(b)(6) motion, the court “must accept as true all of the factual allegations

contained in the complaint” and must “draw all reasonable inferences [from those facts] in favor

of the plaintiff.” Retfalvi v. United States, 930 F.3d 600, 605 (4th Cir. 2019) (citations omitted).

       Rule 8(a)(2) lays out the general pleading standard, requiring only a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Rule 8 does not require “detailed factual allegations,” but something more than “an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

see also In re Sanctuary Belize Litig., No. 18-3309, 2019 WL 1934673, *1 (D. Md. Apr. 30,

2019). To survive a motion to dismiss under Rule 12(b)(6), the plaintiff’s statement must contain


4
 The FTC is submitting hereto an Appendix (“App.”) of unpublished decisions and publicly
available court filings cited in this opposition brief.

                                                  4
        Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 7 of 35



facts sufficient to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 554, 570 (2007). A “claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (the plausibility standard is not akin to a

“probability requirement”). Stated otherwise, a plaintiff need only plead sufficient facts to

“nudg[e]” a claim “across the line from conceivable to plausible.” FTC v. Innovative Marketing,

654 F. Supp. 2d 378 (D. Md. 2009) (quoting Twombly, 550 U.S. at 570).

                                           ARGUMENT

I.      RULE 9(B) DOES NOT GOVERN THE CLAIMS IN THIS CASE

        Contrary to Dennis’ argument, the claims in this case are not subject to the heightened

pleading requirements of Rule 9(b). Rule 9(b) requires that claims of “fraud or mistake” be pled

with particularity, but the FTC’s counts here do not sound in fraud or rely on proof of fraud.5

Rather, Counts I and II of the Complaint plead that the named Defendants (including Dennis)

made representations that were false, misleading or unsubstantiated, in violation of Section of the

FTC Act. Compl., ¶¶ 104-109. Despite the many FTC cases brought in this district and in this

Circuit over the years, none has ever applied Rule 9(b) to claims brought under the FTC Act,

whether alleging deception or other unlawful conduct. The Court should reject Dennis’

invitation to do so here.

        Federal courts have long found that prohibited deceptive practices under Section 5 of the

FTC Act do not amount to “a claim of fraud as that term is commonly understood or as

contemplated by Rule 9(b).” FTC v. Freecom Communications, Inc., 401 F.3d 1192, 1204 (10th



5
 Rule 9(b) states that “in alleging a fraud or mistake, a party must state with particularity the
circumstances constituting the fraud or mistake. Malice, intent, knowledge, and other conditions
of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b).

                                                   5
        Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 8 of 35



Cir. 2005).6 This is consistent with both the elements and purpose of FTC actions, which are

different from common law fraud claims.7 Under the FTC Act, it need only be shown that a

defendant engaged in a material misrepresentation or omission that was likely to mislead

consumers, and there is no requirement to show actual reliance by the individual consumer,

injury, or anything regarding the intent of the defendant.8 In addition, FTC enforcement actions

serve a public purpose. As the Tenth Circuit discussed in Freecom, an FTC action is “not a

private or common law fraud action designed to remedy a singular harm, but a government

action brought to deter deceptive acts and practices aimed at the public and to obtain redress on

behalf of a large class of third-party consumers….” Freecom, 401 F.3d at 1204 n.7.



6
  Most courts outside this circuit have similarly declined to extend Rule 9(b)’s heightened
pleading requirements to FTC enforcement actions. See, e.g., FTC v. Next-Gen, Inc., No. 18-cv-
00128, 2018 WL 5310414, *5 (W.D. Mo. Sept. 10, 2018) (refusing to adopt the argument that
Rule 9(b) applies to FTC deception claims); FTC v. Hornbeam Special Situations, LLC, 308 F.
Supp. 3d 1280, 1287 (N.D. Ga. 2018) (“[c]ontrasting the elements of fraud with the elements of
an FTC Act claim, the difference is palpable and warrants a conclusion that Rule 9(b) does not
apply”); FTC v. Consumer Health Benefits (E.D.N.Y. 2011) (“most courts that have addressed
this issue, including ones in this circuit, have concluded that Rule 9(b) does not apply to
deceptive practices claims under the FTC Act”); FTC v. Sterling Precious Metals, LLC, No. 12-
80597, 2013 WL 595713, *3 (S.D. Fla. Feb. 15, 2013) (finding rationale of the Tenth Circuit in
Freecom persuasive and not applying Rule 9(b) to FTC deception claims); FTC v HES Merchant
Servcs., No. 12-1618, 2014 WL 12611275, *2 (M.D. Fla. Feb. 20, 2014) (same); FTC v National
Testing Services LLC, No. 05–0613, 2005 WL 2000634, at *2 (M.D. Tenn. Aug. 18, 2005)
(same); FTC v Affiliate Strategies, Inc., No. 09-4104 (D. Kan. Jun. 4, 2010) (ECF No. 202)
(same) (App. Tab B), at 11-12.
7
  Cf. Freecom, 401 F.3d at 1204 n.7 (in the course of rejecting application of Rule 9(b),
explaining that “[u]nlike the elements of common law fraud, the FTC need not prove scienter,
reliance or injury”); FTC v. Student Aid Center, 281 F. Supp. 3d 1324, 1332 (S.D. Fla. 2016)
(finding FTC’s statutory claims are “distinct from common law fraud” and distinguishing the
FTC deception claims from securities fraud claims brought by private investors); FTC v
Communidyne, No. 93-C-6043, 1993 WL 558754, *2 (N.D. Ill. Dec. 3, 1993) (a “claim under
section 5(a) of the FTC Act is not a claim of fraud or mistake, so Rule 9(b) does not apply”);
FTC v. Skybiz.com, Inc., No. 01-cv-396, 2001 WL 1673649, *4 (N.D. Okla. Aug. 2, 2001)
(same).
8
  Under the FTC Act counts, a deceptive act or practice is established when: (1) there was a
representation, omission, or practice; (2) that was likely to mislead consumers acting reasonably
under the circumstances; and (3) the representation, omission, or practice was material. FTC v
Loma Int’l Bus. Grp. Inc., No. 11–1483, 2013 WL 2455986, *3-*4 (D. Md. Jun. 5, 2013) (citing
FTC v. Tashman, 318 F.3d 1273, 1277 (11th Cir.2003); In re Sanctuary Belize Litig., 482 F.
Supp. 3d 373, 397 (D. Md. 2020) (citations omitted).

                                                6
        Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 9 of 35



       In Next-Gen, a federal court also refused to apply Rule 9(b) to FTC deception claims,

finding that the Eighth Circuit and the “Supreme Court has held that federal courts may not apply

the heightened pleading standard of Rule 9(b) outside the two specific instances—fraud and

mistake—explicitly found in the Rule.” FTC v. Next-Gen, Inc., No. 18-cv-00128, 2018 WL

5310414, *5 (W.D. Mo. Sept. 10, 2018) (quoting In re NationsMart Corp. Securities Litigation,

130 F.3d 309, 315 (8th Cir. 1997)); see also CFPB v. Hanna & Associates, 114 F. Supp.3d 1342,

1372 (N.D. Ga. 2020) (“the United States Supreme Court has consistently cautioned against

extending [Rule 9(b)’s] heightened pleading standard beyond claims of fraud or mistake”);

Pelfrey v. Mahaffy, No. 17-cv-80920, 2018 WL 3110794, at *4 (S.D. Fla. Feb. 2, 2018) (mere

passing references to “fraud” in the complaint’s allegations “does not make it a fraud-based

claim such that heightened pleading standards apply,” but rather the claim must be grounded in

or rely on the “fraudulent conduct”).

       In the only case in the Fourth Circuit that has directly addressed this question, which

concerned claims predicated on deceptive advertising and marketing as in this matter, the Court

acted in concert with the body of caselaw described above and soundly rejected the application

of Rule 9(b). See FTC v. Innovative Marketing, Inc., 654 F. Supp.2d 378 (D. Md. 2009)

(“Defendant seems to argue for a pleading standard akin to the particularity requirement

prescribed for claims of fraud under Fed. R. Civ. P. 9(b) – a heightened standard that does not

apply [to] section 5(a) claims under the FTC Act”).

       The district court cases from the Fourth Circuit cited by Dennis are inapposite. In Myers,

the district court found that the elements of the Virginia statute in question required the private

plaintiff to allege “fraud and that the consumer relied on the fraud.” Myers v. Lee, No. No. 10-

131, 2010 WL 2757115, *5 (E.D. Va. Jul. 12, 2011). In Cozzarelli, the court underscored the fact



                                                  7
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 10 of 35



that this was a suit brought by private investors and that Congress had passed specific legislation

(i.e., Private Securities Litigation Reform Act or “PSLRA”) that requires “[e]xacting pleading

requirements” and that charges courts to be “vigilant in preventing meritless securities fraud

claims from reaching the discovery phase of litigation.” Cozzarelli v Inspire Pharmaceuticals

Inc., 549 F.3d 618, 623 (2008). Similarly, Under Armour involved a securities fraud class action

in which private plaintiffs were required to plead and prove that defendants “acted with a mental

state embracing intent to deceive, manipulate or defraud,” and thus satisfy the “exacting pleading

requirements set forth in the PSLRA as well as Rule 9(b).” In re Under Armour Sec. Litig., 342

F. Supp.3d 658, 689 (D. Md. 2018) (citations omitted). Lastly, in Driver Opportunity, a breach

of fiduciary duty suit brought by a minority shareholder, the court applied Rule 9(b) to two

counts in the complaint that specifically alleged that defendants’ actions were done “maliciously

… and with intent to defraud,” and that defendants have “engaged in unfair competition … by

fraud.” Driver Opportunity Partners v. First United, No. 20-2575, 2021 WL 82864, *5-6 (D.

Md. Jan. 8, 2021) (declining to apply Rule 9(b) to the other counts in the same complaint

because “Rule 9(b) applies only to allegations of ‘fraud or mistake.”).

       Dennis also points to two district court cases from the Ninth Circuit that applied Rule

9(b) to an FTC action.9 Dennis Defendants’ Memo of Law (“Dennis Mem.”) (ECF No. 225-1),

at 8-9 (citing Ivy Capital and Lights of America). However, it is not a settled question even in


9
 In FTC v. Ivy Capital, where the court applied Rule 9(b), the court nevertheless found that the
FTC’s 33-page complaint satisfied the heightened pleading requirement. FTC v. Ivy Capital, No.
11-cv-283, 2011 WL 2118626, *4 (D. Nev. May 25, 2011). The Ivy Capital court also held it
was proper to apply a relaxed particularity requirement in an FTC action. Id. (quoting Ninth
Circuit authority that a “complaint need only include the roles of individual defendants in
corporate fraud cases where possible because such situations make it difficult to attribute
particular conduct to each defendant”). In Lights of America, while the court granted defendant’s
motion to dismiss, it did so without prejudice and granted FTC leave to re-plead. See FTC v.
Lights of America, 760 F. Supp. 2d 848 (C.D. Cal. 2010). The court later upheld the FTC’s
amended pleading under Rule 9(b). See FTC v. Lights of America, No. 10–1333, 2011 WL
1515158, *3 (C.D. Cal. Mar. 31, 2011).

                                                 8
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 11 of 35



the Ninth Circuit as to whether Rule 9(b) should apply to FTC deception claims. See, e.g., FTC

v. Triangle Media Corp., No. 18-cv-1388, 2018 WL 6305675 (S.D. Cal. Dec. 3, 2018) (the

“Ninth Circuit has not addressed the issue, but the Court is skeptical that Rule 9(b)’s heightened

pleading standard applies to a Section 5 deception claim like the FTC’s”).

       Simply put, the FTC Act does not require a showing of individual reliance or scienter,

and unlike all four of the above-referenced cases, the instant case is “a government action

brought to deter deceptive acts and practices aimed at the public….” Freecom, 401 F.3d at 1204

n.7. In sum, the Dennis Defendants cite to no authority or precedent that would compel this

Court to apply Rule 9(b) to the FTC’s claims in this case. Further, doing so here would be

inappropriate.

II.    THE COMPLAINT IS WELL-PLED UNDER EITHER RULE 8(A) OR 9(B)

       While the FTC need not satisfy Rule 9(b) for the reasons described above, Counts I and II

of the Complaint nevertheless meet the pleading standards of both Rules 8(a) and Rule 9(b).

       A.        The Complaint Satisfies Rule 9(b)

       Rule 9(b) requires the pleader to plead with particularity the circumstances constituting

the fraud, such as the time, place, and contents of the false representations, and the parties

involved. See Harrison v. Westinghouse Savannah, 176 F.3d 776, 783-84 (4th Cir. 1999). Rule

9(b) allows defendant’s knowledge or scienter to be pled generally. Id. The Fourth Circuit has

also held that a district court should hesitate to dismiss a complaint under Rule 9(b) “if the court

is satisfied (1) that the defendant has been made aware of the particular circumstances for which

she will have to prepare a defense at trial, and (2) that plaintiff has substantial prediscovery

evidence of those facts.” Id., at 784.10


10
  The purposes of Rule 9(b) are to provide the defendant with sufficient notice of the basis for
plaintiff’s claims, to protect the defendant against frivolous suits, to eliminate fraud actions
                                                                                           (continued)
                                                  9
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 12 of 35



       The FTC’s Complaint here describes Dennis’ role in the Raging Bull common enterprise

and when he joined. Compl., ¶ 14, 22 (Dennis “offers and promotes a number of widely

advertised services through Raging Bull,” “joined the company in 2016,” “serves as an instructor

and is also actively involved in Raging Bull’s marketing and operations”). The Complaint

further alleges that each of the “Individual Defendants Bishop, Bond, and Dennis formulated,

directed, controlled, had the authority to control, or participated in” the acts and practices of the

Raging Bull enterprise. Id., ¶ 19.

       The Complaint goes on to identify the specific types of earnings claims that Dennis and

the other Defendants have made and that are prevalent in their marketing. Compl. ¶23

(“Defendants market these services by touting examples of the instructors’ purported success as

traders, by sharing consumer testimonials that boast big wins, and by claiming consumers can

make consistent and substantial profits regardless of the consumer’s experience, wealth or

available time”); ¶ 31 (“ads often feature Raging Bull’s instructors, talking about highly

successful trades”); ¶53 (“Defendants make … claims about the kinds of profits consumers can

make, which include statements like ‘consistent money,’ ‘big money,’ ‘double your money,’ and

various profit percentages”); ¶¶ 68-70 (“Defendants claim their services can be used successfully

by people with little or no stock or options trading experience,” “regardless of the balance in

consumers’ accounts,” and “by people who only trade part-time”). The Complaint makes clear

that “[a]ds for services offered by instructors other than Bond and Bishop feature similar claims,”

and that “Defendants’ ads portray their instructors,” including Dennis, “as able to generate

market-beating returns through their trades and able to pick ‘winning’ stocks on a week-after-
where all of the facts are learned only after discovery, and to safeguard the defendant’s
reputation. Harrison, 176 F.3d at 784; see also generally 5A Arthur R. Miller and May Kay
Kane, Fed. Prac. & Proc. Civ. § 1296 (3d ed. 2004). As noted above, the FTC has set forth
extensive evidence of Dennis’ involvement and Dennis has had ample notice of the claims
against him, having already filed multiple briefs during the preliminary injunction stage. See
supra, at 3-4.

                                                  10
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 13 of 35



week basis.” Id., ¶¶ 50-51. The Complaint alleges that “many of Defendants’ marketing

materials involve their instructors,” including Dennis, “highlighting selected winning trades that

earned huge percentages,” and that consumers are misled by these ads. Id.

       The Complaint identifies specific examples of statements from Dennis’ sales videos and

written communications to consumers, when those claims were made or disseminated, and even

pictures of Dennis caught in the act. Id., at ¶ 61 (“Dennis, in a video for his service Trade with

Kyle, shares examples of options or stocks where the price jumped several hundred percent each,

which his strategy would purportedly have identified, and claims his own trading returns tens of

thousands of dollars of profit on these”); ¶ 52 (“Dennis saying he made ‘about $9,100 per day’ in

2019” and attaching screenshot of Dennis from his sales video); ¶ 57 (Dennis claimed in April

2020 emails that he was “able to rack up nearly $500K in profits by trading stocks related to the

COVID-19 pandemic” and in “May 2020 … Kyle Dennis purported to explain the effects of the

pandemic on the stock market and ‘why he believes this may be the most exciting opportunity in

decades!’”).

       The Complaint also identifies the names of the products that Dennis promoted and sold

and the earnings claims used in promoting those products to consumers. Compl., ¶ 56

(“Defendants market Sniper Report as a newsletter by Kyle Dennis ‘strategically developed to

only deliver high probable [sic] trades with the power to make 100%, 200%, 300% return [sic]

on each trade’”); ¶ 52 (showing screenshot of sales video for Dennis’ Fast Five Trades); ¶¶ 65-66

(“advertising for Fast 5 Trades features many testimonials, including quotes from three

individuals who stated they made over $1,000 in three weeks, made $500 in two days, and made

nearly 20% on their first trade”).




                                                 11
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 14 of 35



       These descriptions and quotations from specific advertisements Dennis personally

appeared in, sales videos that he personally narrated, and products that he personally marketed

and sold to consumers should put Dennis on sufficient notice of the content of the false or

misleading statements at issue for purposes of Rule 9(b). Also, when a scheme is pervasive and

long-standing as it is here, the pleader is not required to identify every single statement made in

the course of the deceptive scheme, even where Rule 9(b) does apply. See U.S. ex rel. Franklin

v. Parke-Davis, 147 F. Supp. 2d 39, 49 (D. Mass. 2001) (where allegations are “complex and far-

reaching, pleading every instance of fraud would be extremely ungainly, if not impossible”); In

re Cardiac Devices Qui Tam Litig., 221 F.R.D. 318, 333 (D. Conn. 2004) (“where the alleged

fraudulent scheme involved numerous transactions that occurred over a long period of time,

courts have found it impractical to require the plaintiff to plead the specifics with respect to each

and every instance of fraudulent conduct”).11

       The Complaint explains the overall net impression that consumers take away from

Defendants’ advertisements and sales videos. Compl., ¶ 41 (“[c]onsumers are led to believe they

can also make significant money by using the instructor’s methods, copying their trades, or

both”); ¶ 85 (consumer experiences are inconsistent with “impressions created by Defendants’

marketing about consumers’ ability to generate substantial income using Raging Bull’s

services”). The Complaint even identifies Dennis downplaying a fleeting disclaimer during one

of his webinars. Id., ¶ 83 (“Disclaimer here. Trading is risky…. Heck, going outside is risky

nowadays, right?”).
11
  The Complaint identifies examples of the sales videos and webinars that Dennis has appeared
in or conducted since 2016 to promote his services with Raging Bull. This is just the tip of the
iceberg, since Dennis has been featured in and speaks in all of the promotional videos for the
Biotech Breakouts brand of products. Some additional sales videos and webinars featuring
Dennis—replete with similarly false and unsubstantiated earnings claims—were cited in the
FTC’s TRO Brief. ECF No. 2-1. Thus, even if a court were to find pleading deficiencies in the
present Complaint, the FTC should be permitted an opportunity to present these facts through an
amended pleading.

                                                 12
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 15 of 35



       The Complaint also explains why the net impression conveyed in Dennis’ various ads is

false, misleading or unsubstantiated. Id., ¶ 66-79 (“Defendants do not provide any strategy that

consumers can follow, much less a strategy capable of achieving market-beating returns” and

“Defendants have not collected any data to substantiate whether the earnings claim they make …

are typical and representative”); ¶ 73 (Defendants’ purported training materials and alerts consist

of “generic trading concepts and technical indicators that are not sufficiently concrete to be

implemented” and thus not “simple and easy to use” as advertised); ¶75 (consumers are required

to spend more time than advertised and even then “struggle to make positive investment returns”

using Defendants’ services).

       The Complaint also alleges Dennis’ knowledge of complaints from consumers who did

not realize the advertised income or lost money, contrary to the net impression conveyed through

Dennis’ claims. Id., ¶ 92 (“Bishop, Bond and Dennis all have seen or received such complaints

from consumers”).

       These allegations are sufficient to put Dennis on notice of the particulars of the deceptive

statements and practices at issue and do not deprive him of any information needed to answer the

Complaint. In FTC v. DeVry, the court, without deciding whether Rule 9(b) should apply to the

FTC’s deception claims, found that the FTC’s complaint would meet this burden because the

FTC pled the who (“all three Defendants”), the what (“misrepresentations regarding post-

graduation employment rates”), the when (“between 2008 and 2015”), the where (“throughout

the United States”) and the how (“miscounting three categories of graduates”). FTC v. DeVry

Education Group, Inc., No. 16-00579, 2016 WL 6821112, *6 (C.D. Cal. May 9, 2016) (“Rule

9(b) requires no more”).




                                                 13
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 16 of 35



       B.      The Complaint Satisfies Rule 8(a)

       For purposes of Rule 8(a)—which is the proper standard—the Complaint, spanning 35

pages and over 100 paragraphs, contains sufficient factual matter against Dennis and the other

Defendants that, accepted as true, state a plausible claim for relief under Section 5 of the FTC

Act. See, e.g., Compl., ¶¶ 2-6, 14, 19, 21-93. The Fourth Circuit has held that “[s]pecific facts

are not necessary in a pleading” in order to “give defendant fair notice of what the … claim is

and the grounds upon which it rests.” Miller v. Carolinas Healthcare System, 561 Fed. Appx.

239, 240-41 (4th Cir. 2014) (unpublished opinion) (quoting Erickson v. Pardus, 551 U.S. 89, 93

(2007)). In any event, the Complaint here goes further and alleges Dennis’ direct involvement in

Raging Bull’s marketing and operations and identifies the earnings claims attributable to Dennis,

the deceptive advertisements that Dennis appears in, and the false, misleading or unsubstantiated

claims that Dennis expressly uttered and that have been preserved in video recordings. See, e.g.,

Compl., ¶¶ 52, 57, 83; cf. Student Aid Center, 281 F. Supp.3d at 1331 (finding allegations that the

defendants operated an unlawful debt relief enterprise in violation of the FTC Act and TSR

satisfied the “exceedingly low notice pleading standard of Rule 8”). While not required, the

Complaint contains “detailed factual allegations” against Dennis and the other Raging Bull

Defendants, and puts Dennis on sufficient notice of the claims against him and their grounds.

       Dennis’ dubious contention that he had “nothing to do” with the ads that feature him or

tout his purported “expertise,” or even the numerous sales videos recording his very own words

and actions, goes to the “merits” of his denials and defenses and is entirely inappropriate for

adjudication at this stage in the case. See, e.g. Edwards, 173 F. 3d at 243-44; see also FTC v.

Leanspa, LLC, 920 F. Supp. 2d 270, 278-79 (D. Conn. 2013) (finding individual defendant’s




                                                14
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 17 of 35



argument regarding his role and involvement in the deceptive practice to be premature on a

motion to dismiss).

       Contrary to Dennis’ argument, group pleading is also entirely proper and permissible

under either Rule 8(a) or Rule 9(b), especially in FTC complaints where there is only one type of

cause of action alleged against related defendants and it is otherwise clear that an allegation

pertains to all defendants. See Innovative Marketing, 654 F. Supp. at 388 n.3 (rejecting

defendant’s contention that every allegation pertaining to all defendants in the complaint should

be disregarded); see also FTC v. Consumer Health Benefits, No. 10-3551, 2012 WL 1890242, at

*9, n. 14 (E.D.N.Y. May 23, 2012) (same). Even in the absence of any common enterprise

theory among the named defendants, courts have permitted group pleading allegations. In

DeVry, defendants similarly complained that the FTC’s complaint “improperly lump[s]” three

corporate defendants, depriving each of adequate notice. See DeVry, 2016 WL 6821112, at *1,

*7-8. The court found group pleading permissible where there were three named defendants that

“share an obvious connection with one another,” each defendant was on notice of the claims

asserted, and the allegation as to each defendant were plausible. Id., at *8 (“cases that have

rejected group pleadings involved multiple claims and a large number of unrelated

defendants”).12

       In Sterling Metals, the individual defendant complained that group allegations applicable

to all defendants did not apply to him because he was not an owner, member, or even a corporate

officer. Sterling Precious Metals, 2013 WL 595713, *4 (“the crux of Marshall’s argument is that
12
  The cases relied on by Dennis on this point are readily distinguishable. See McPherson v.
Baltimore Police Dep’t, No. 20-0795, 2020 WL 6063479, *5 (D. Md. Oct. 14, 2020) (rejecting
plaintiffs’ “attempt to use group pleadings to extend their conspiracy allegations” to police
officers who had no alleged involvement in the relevant parts of the investigation); Green v
Rosenberg & Assocs., LLC, No. 17-732, 2018 WL 1183655, *2 (D. Md. Mar. 7, 2018) (finding
complaint to be “largely devoid of details that shed light on the relationship of each Defendant to
Green’s underlying loan”); U.S. ex rel. Owens v. First Kuwaiti, 612 F.3d 724, 731 (4th Cir. 2010)
(discussing scope of Rule 9(b) as applied to violations of the federal False Claims Act).

                                                 15
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 18 of 35



the Complaint’s references to Defendants collectively does not fulfill the FTC’s obligation to

plead specific acts that Defendant Marshall committed, ordered, or ratified individually”). The

court held that the individual defendant’s argument “misse[d] the mark” because allegations

pertaining collectively to all defendants “provide the context that allows this Court to understand

and weigh the significance of the claims specifically relating to [him].” Id. (quoting Innovative

Marketing, 654 F. Supp.2d at 388 n.3); see also FTC v. Modern Technology Inc., No. 13-08257,

(N.D. Ill. Feb. 5, 2014) (ECF No. 57) (rejecting defendant’s argument that complaint does not

specify “which defendant did which act” and finding that the complaint identifies actions

“committed by all of the Defendants”) (App. Tab C); see also Lackey v. MWR Investigations, No.

14–3341, 2015 WL 132613, *2 (D. Md. Jan. 8, 2015) (sustaining collective allegations on

motion to dismiss challenge and noting that “a complaint against multiple defendants can be read

as making the same allegation against each defendant individually”).

III.   THE COMPLAINT STATES A PLAUSIBLE CLAIM FOR RELIEF AGAINST
       DENNIS UNDER SECTION 5 OF THE FTC ACT

       Dennis argues or suggests that because he is only an employee, and not an “owner” or

“executive” at RagingBull.com, he is somehow exempt from liability under the FTC Act. This is

legally incorrect for two independent reasons. Regardless of Raging Bull’s conduct in this case,

Dennis is personally liable for his own direct misrepresentations to consumers. Second, even if

Dennis lacks ownership or control over the Raging Bull enterprise, Dennis can be found

individually liable for Raging Bull’s violations of the FTC Act because Dennis directly

participated in the deceptive practices at issue. Thus, taking as true the factual allegations and

drawing all reasonable inferences therefrom in the FTC’s favor, the Complaint states a plausible

claim for relief against Dennis.




                                                 16
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 19 of 35



       A.      The Complaint Sufficiently Alleges Dennis’ Direct Liability for His Own
               Misrepresentations Under Section 5 of the FTC Act

       Section 5 of the FTC Act empowers the FTC to “prevent persons, partnerships, or

corporations” from using “unfair or deceptive acts or practices in or affecting commerce.” 15

U.S.C. § 45(a)(2) (emphasis added). As stated, the statute applies directly and with equal force

to individuals as it does to corporate wrongdoers violating the FTC Act. Thus, even if Raging

Bull were not a party to this action, the Complaint has sufficiently alleged Dennis’ personal

liability under FTC Act because he has made (1) representations in connection with the sale and

marketing of investment training services, (2) that are or were likely to mislead consumers, and

(3) his representations were material. See FTC v. Ross, 897 F. Supp. 2d 369, 381 (D. Md. 2012);

see also FTC v. Windward Mktg. Ltd., No. 96-cv-615F, 1997 WL 33642380, *13 (N.D. Ga. Sept.

30, 1997) (“individual defendants are directly liable for their own violations of section 5 of the

FTC Act”); Loma Int’l Bus. Grp., Inc., 2013 WL 2455986, at *6 (individual defendants who told

consumers they were authorized immigration service providers “personally violated [Section 5 of

the FTC Act] by their own individual actions”).13

       Dennis himself uttered or conveyed directly to consumers, including through sales videos

and webinars, representations about the level of earnings and trading profits that consumers are

likely to attain following his trading strategies and trade alerts. See, e.g., Compl., ¶¶ 23, 50-53,

56-57, 61, 65-66, 68-70. In addition to Dennis’ express claims about the earnings potential for

consumers using his strategies and trade alerts (see, e.g., id., ¶ 53-54, 56, 65), Dennis also makes

strongly implied claims about consumers’ earnings potential by touting his own earnings and

trading profits (from using the same system or program that he is now offering to consumers),

13
  As courts in this district have held, when “evaluating a tendency or capacity to deceive, it is
appropriate to look not at the most sophisticated, but the least sophisticated consumer.” In re
Sanctuary Belize, 482 F. Supp. 3d at 433 (quoting FTC v. Loma Int’l Bus. Grp., Inc., 2013 WL
2455986, at *5)).

                                                 17
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 20 of 35



thus conveying the misleading impression that these earnings are typical or easily attainable.

See, e.g., Compl., ¶¶ 57, 61, 71 (“Defendants advertise that anyone can use their services

profitably because it is easy to follow the instructors’ alerts and recommendations”); FTC v.

Five-Star Auto Club, 97 F. Supp. 2d 502 (528 (S.D.N.Y. 2000) (finding it was “reasonable for

consumers to have assumed that the promised rewards were achieved by the typical Five Star

participant”); FTC v. Febre, No. 94-3625, 1996 WL 396117, *2 (N.D. Ill. July 3, 1996) (“it can

be presumed that a consumer would reasonably believe that the statements of earnings potential

represent typical or average earnings”); FTC v. Figgie Int’l, Inc., 994 F. 2d 595, 604 (9th Cir.

1993 (finding no loophole that exempts defendants “who merely imply” their deceptive claims).

These representations are misleading because Defendants (including Dennis) lack any evidence

as to what the typical consumer is likely to earn using these services. Compl., ¶ 81 (admitting

that subscribers’ trading results have not been tracked or verified); FTC v. John Beck Amazing

Profits, 865 F. Supp. 2d 1052, 1067 (C.D. Cal. 2012) (“a representation is likely to mislead”

where the “advertiser lacked a reasonable basis for its claims,” meaning adequate substantiation);

FTC v. Direct Mktg. Concepts, Inc., 624 F.3d 1, 8 (1st Cir. 2010) (“[w]here the advertisers lack

adequate substantiation evidence, they necessarily lack any reasonable basis for their claims”).

Representations about earnings potential are also presumptively material.14

       In John Beck, an analogous case involving deceptive earnings claims , a federal court

found individual defendants John Beck, Jeff Paul, and John Alexander personally liable for

violating Section 5, even though none of them were owners, executives or even principals of the

main corporate defendant. John Beck, 865 F. Supp. 2d at 1059, 1080. Like Dennis, each of the


14
  “Misrepresentations concerning certain central characteristics of a product or service, such as
anticipated income from a business opportunity, are material and ‘likely to mislead consumers
because such misrepresentations strike at the heart of a consumer’s purchasing decision.” See In
Re Sanctuary Belize, 482 F. Supp. 3d at 397.

                                                 18
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 21 of 35



“guru” defendants in John Beck held themselves out as “experts” that developed “wealth

creation” products or systems, appeared in sales videos (or infomercials) featuring these

products, and expressly claimed that purchasers of their systems easily could earn substantial

amounts of money in a short period of time with little investment.15 Id., at 1058-59, 1080-81.

Like Dennis, one of the “guru” defendants in John Beck argued that he could not be held

individually liable for his misrepresentations to consumers, because he had no ownership interest

in the corporate defendants that developed the infomercials and lacked “management control”

over the corporate enterprise.16 The district court rejected these arguments and entered summary

judgment against the “guru” defendants, finding each of them liable for injunctive relief.17 Id., at

1080-82. The Ninth Circuit affirmed and found that “no reasonable jury could fail to find that

defendant John Beck ‘participated directly’ in the acts in question.” FTC v. John Beck Amazing

Profits, 644 Fed. Appx. 709, 710 (9th Cir. 2016) (“Beck concedes that he appeared in

infomercials as the John Beck product’s spokesman and that he wrote at least some of the

materials sent to consumers, which were clearly misleading” and that he was “incapable of

substantiating his representations”).

15
   While Dennis and the other Raging Bull “gurus” purport to teach or provide lucrative stock
and options trading strategies, methods or recommendations to subscribers (see e.g., Compl., ¶¶
31-34, 61), the “guru” defendants in John Beck purported to teach or provide real estate
investment strategies (the “John Beck System” and “John Alexander System”) or internet start-
up strategies (the “Jeff Paul System”). John Beck, 865 F. Supp. 2d at 1058-61.
16
   Dennis appears to take a page out of John Beck’s brief to the Ninth Circuit, which stated that
Beck “had no ownership or control over the company that bore his name, he had no control over
the sale of the products, he had no control over their marketing or advertisement, he had no
control over the scripts used in the advertisements, he never saw any of the scripts in their
entirety, he was only present for the filming of his parts of the infomercial, and he received only
a small percentage of the proceeds from the infomercials as compensation.” FTC v. John Beck
Amazing Profits, No. 12-56665, 2013 WL 793042, *27 (9th Cir. Feb. 19, 2013) (ECF No. 12)
(appellant’s brief).
17
   Each of the corporate defendants (John Beck Amazing Profits LLC, John Alexander LLC, Jeff
Paul LLC, and Family Products LLC) that developed the infomercials, billed and processed the
consumer payments, and oversaw the telemarketers, were founded, owned and controlled by two
separate individual defendants, Hewitt and Gravink, who the court also found liable. Id., at
1080.

                                                19
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 22 of 35



       Simiarly, in Burnlounge, the Ninth Circuit upheld a district court’s decision holding an

individual participant in a pyramid scheme (DeBoer) directly liable under Section 5 for making

misleading income claims to consumers, although he was not an executive, owner, or even an

employee of the corporate enterprise. FTC v. Burnlounge, 584 Fed. Appx. 315, 318-19 (9th Cir.

2014) (affirming the entry of a permanent injunction against DeBoer, who “was not an employee,

officer, decision maker or shareholder of [Burnlounge]” but “gave presentations at some

BurnLounge recruitment events [where] he made misleading income claims to consumers”).

Thus, assuming the Complaint’s allegations against Defendants (including Dennis) are true for

purposes of this motion, the statutory language of the FTC Act and the caselaw clearly support a

finding of personal liability against Dennis under Section 5.

       B.      The Complaint Sufficiently Alleges Dennis’ Individual Liability for Raging
               Bull’s Deceptive Practices

       In addition to personal liability for their own violations, individual defendants may be

liable for the corporate defendant’s violations if the FTC demonstrates that (1) the corporate

defendant violated the FTC Act; (2) the individual defendants participated directly in the

wrongful acts or practices or the individual defendants had authority to control the corporate

defendants, and (3) individual defendants had or should have had knowledge of the deceptive

practices.18 FTC v. Ross, 743 F.3d 886, 892 (4th Cir. 2014) (emphasis added); John Beck, 865 F.

Supp.2d at 1080.

       Dennis’ motion does not dispute that the Complaint sufficiently alleges Raging Bull’s

violations of the FTC Act. Instead, Dennis argues that because the Complaint does not allege
18
   Where the FTC is seeking only injunctive relief against an individual defendant and not
restitution, courts have held that proof of “knowledge of the deceptive acts” is not necessary.
See, e.g., FTC v. Freecom Communications, Inc., 401 F.3d 1192, 1204-05 (10th Cir. 2005); FTC
v. Publishing Clearing House, Inc., 104 F.3d 1168, 1170 (9th Cir. 1997); see also Ross, 743 F.3d
at 893 (adopting the test for individual liability articulated in Freecom and Publishing Clearing
House). In any event, the Complaint sufficiently pleads Dennis’ knowledge of the deceptive
conduct. Compl., ¶¶ 92.

                                                20
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 23 of 35



Dennis is an “owner, officer, or executive” of Raging Bull—and that he is “only” a trading

instructor—the Complaint has not plausibly alleged a claim for individual liability against

Dennis. Dennis Mem., at 12. Dennis’ motion misconstrues the Complaint’s allegations and

misstates the law.

       The Complaint’s allegations make clear that, in addition to holding himself out as a

“trading instructor,” Dennis is also a promoter and salesman for the trading services he sells

under the Raging Bull umbrella. Compl. ¶¶ 14, 22 (Dennis “offers and promotes a number of

widely advertised services” and “is actively involved in Raging Bull’s marketing and

operations”).19 These alleged facts are sufficient to support a claim of individual liability against

Dennis based on his direct participation. In Sanctuary Belize, Judge Messitte denied a motion to

dismiss filed by an individual defendant (Santos), who was not an alleged owner or principal of

the corporate defendants.20 In re Sanctuary Belize Litig., No. 18-cv-3309, 2019 WL 1934673 (D.

Md. Apr. 3, 2019). For purposes of direct participation, Judge Messitte found it sufficient that

the complaint alleged that “Santos directly participates in marketing to consumers, personally

making misrepresentations directly to consumers, including through various marketing videos.”

In re Sanctuary Belize Litig., No. 18-cv-3309 (D. Md. Dec. 28, 2018) (ECF No. 114) (“SBE

Amended Complaint”) (App. Tab D), at ¶ 29. Apart from this introductory paragraph, the

amended complaint made no specific references to Santos and instead used group pleading

allegations to describe the defendants’ deceptive business scheme. See, e.g., id., at ¶¶ 43-109.


19
   As noted above, the Complaint also identifies several of the products or services that feature
Dennis and that Dennis purports to deliver to subscribers—e.g., Fast Five Trades, Sniper Report,
and Trade with Kyle. The Complaint also identifies the sales or promotional videos and
webinars that Dennis personally appears in and narrates in order to promote and sell his services.
See supra, at 11.
20
   The amended complaint in Sanctuary Belize names several other individual defendants who
were the founders and de facto owners of the Sanctuary Belize enterprise. See App. Tab D (SBE
Amended Complaint), at ¶¶ 9, 10.

                                                 21
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 24 of 35



The Court held, “[w]hether or not, as Santos claims, there is insufficient evidence of his authority

to control Sanctuary Belize’s marketing efforts, by appearing in videos promoting the

development, at a minimum there are plausible allegations that he ‘participated directly’ in the

allegedly deceptive practices.”21 Id., at *2 (emphasis added); see also In re Sanctuary Belize

Litig., No. 18-cv-3309, 2019 WL 4243079, *1 (D. Md. Sept. 9, 2019) (finding sufficient the

FTC’s allegations against another individual defendant, Chadwick, who served as the public face

in many marketing materials, interacted with consumers on Sanctuary Belize’s behalf, including

participating in sales tours of Sanctuary Belize and conducting webinars).22

       For decades, federal courts have imposed liability on individuals that directly participated

in the deceptive sales practices, regardless of their ownership interest or operational control over

the business affairs of the corporate defendant. In Publishing Clearing House, a sales employee

defendant (Reed) also argued that he could not be held individually liable for defendant

Publishing Clearing House’s violations of the FTC Act, because he only worked as a “telephone

solicitor for PCH” and “read the script prepared by PCH ‘word for word,’” but otherwise “did

not write the sales scripts” and “did not participate in the business affairs of PCH.” FTC v.

Publishing Clearing House, 106 F.3d 407, *1 (9th Cir. 1997) (unpublished opinion). The Ninth

Circuit rejected the defendant’s arguments and affirmed the district court’s entry of summary

judgment and injunctive relief against this defendant. Id.; FTC v. Publishing Clearing House,
21
   As the Court also noted, “[m]erely because there are other cases in which the FTC may have
made allegations against a defendant more detailed than those it makes against Santos in the
present case … it does not follow that the allegations it does make against Santos in the
Amended Complaint fail to satisfy the plausibility standard.” In re Sanctuary Belize, 2019 WL
1934673, at *2.
22
   Defendant Santos stipulated to a permanent injunction in January 2020. In August 2020, the
Court conducted a bench trial against the other Sanctuary Belize defendants, and ultimately
found defendant Chadwick liable. In re Sanctuary Belize, 482 F. Supp. 3d at (finding that
Chadwick “was deeply enmeshed in SBE marketing and sales efforts” by “appearing in
infomercials, starring in a sales webinar, and giving spirited presentations to tour groups in
Belize,” despite Chadwick’s later attempts to “significantly trim his sails” and downplay his role
before the court).

                                                 22
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 25 of 35



No. 94-623, 1995 WL 367901, *4, *10-11 (D. Nev. May 12, 1995) (imposing ban on telephone

promotion against Reed and his co-defendants).

       In National Urological, the district court entered summary judgment against a dietary

supplement marketer as well as a medical doctor who promoted and endorsed the deceptive

products while lacking substantiation. FTC v. Nat’l Urological Group, 645 F. Supp.2d 1167,

1207-08 (N.D. Ga. 2008). While the medical doctor was not an owner, executive or principal of

the corporate defendant, the court found individual liability under Section 5 of the FTC Act

based on undisputed facts that this doctor “helped develop the products, reviewed the

substantiation regarding the ingredients in the products, and reviewed and edited the

advertisements before they were disseminated,” and even held himself out to consumers as

“Chief of Staff” and “Medical Director.” 23 Id.

       In John Beck, the court also found individual liability against each of the “guru”

defendants for the corporate actor’s violations, because each “guru” participated in the deceptive

acts. See John Beck, 865 F. Supp.2d at 1080 (“Unlike a paid spokesperson, there is no dispute

that Beck, Paul and Alexander were the developers of the system that bear their names and gave

the impression in the informercials that they were experts in using the system”). Similarly,

Dennis’ contention that he is not an owner, executive or principal of Raging Bull is irrelevant to

the question of whether he directly participated in the deceptive acts.24 John Beck, 644 Fed.


23
   One of the deceptive advertisements identified in the summary judgment record concerned a 2-
page endorsement letter that was held out as having been written and signed by the medical
doctor. Nat’l Urological Group, 645 F. Supp. 2d at 1191.
24
   Dennis also complains that the FTC has not alleged “how Mr. Dennis played a role that was in
any way different from the other non-owner ‘trading instructors’ at Raging Bull.” Dennis Mem.,
at 13. As explained here, Dennis is a proper defendant in this case because he actively and
directly participated in the deceptive sales and marketing of Raging Bull’s products. Also, the
FTC need not name and sue every possible defendant involved in Raging Bull’s deceptive
enterprise. See, e.g., FTC v. Ranney, No. 04-1065 (MJW), at *15 (D. Colo. Jan. 11, 2005) (ECF
No. 113) (App. Tab E) (the FTC “has no obligation to name every person that may be involved in
                                                                                       (continued)
                                                 23
        Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 26 of 35



Appx. at 709-10 (rejecting Beck’s defense that he cannot be held individually liable because he

was not an owner or executive); see also Leanspa, 920 F. Supp. 2d at 278 (rejecting the argument

that “ownership of a corporation or operation of it for personal benefit” are necessary conditions

to establish individual liability).

        Dennis’ motion appears to recognize that direct participation can be—but need not be—

demonstrated through evidence that the “defendant developed or created, reviewed, altered and

disseminated the deceptive marketing materials.” Dennis Mem., at 8 (citing In re Sanctuary

Belize, 482 F Supp. at 398). From this, however, Dennis leaps to the conclusion that because the

Complaint does not expressly say that Dennis “drafted, reviewed, approved, commented on, or

edited,” any specific marketing document, this omission is somehow fatal to the Complaint.

Dennis Mem., at 14. However, even in the case cited by Dennis, the court did not require the

FTC to specifically allege or identify any marketing material that an individual defendant

reviewed, drafted, approved or edited, in order to survive a motion to dismiss. See, e.g., In re

Sanctuary Belize, 2019 WL 1934673 at *2 (finding allegations that the individual defendant

narrated the sales videos or conducted the sales presentations to be sufficient). Moreover, the

Complaint here does identify specific marketing materials that Dennis narrated or presented

directly to consumers.25 Compl., ¶¶ 52, 61.

        Despite examples cited in the Complaint of Dennis appearing in and talking in sales

videos and webinars for his services, Dennis contends that because he was “only” a trading

instructor, it is not plausible to infer that he was also actively involved in Raging Bull’s

marketing. Dennis Mem., at 12. The Court need not credit these factual challenges at this stage

the alleged violations” and “even if Mr. Ranney is correct that others are responsible, that does
not in any ways diminish his personal responsibility”).
25
   It would be entirely plausible to infer (and without the need for further dot connecting) that a
person who narrates a sales video or conducts sales presentations has at least “reviewed” if not
“approved” the materials, before he “disseminated” them to consumers.

                                                  24
        Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 27 of 35



in the case. Leanspa, 920 F. Supp. 2d at 278-79 (rejecting defendant’s “plausibility” argument at

the motion to dismiss stage that he could not have directly participated, because he was only a

“division manager … acting in the normal course of the corporation’s business”).26

        Because the Complaint sufficiently alleges Dennis’ individual liability based on his direct

participation, the Court need not assess the second prong—whether Dennis also had the

“authority to control” the corporate defendant’s practices. That said, an individual defendant’s

status as an owner or a corporate officer is not a necessary condition to finding authority to

control.27

        Dennis also contends that the Complaint lacks allegations that he “had specific

knowledge of the allegedly deceptive statements and practices.”28 Dennis Mem., at 15. This is

incorrect. The Fourth Circuit has held that “knowledge” may be established by sharing that the

individual had “actual knowledge of the deceptive conduct, was recklessly indifferent to its

deceptiveness, or had an awareness of a high probability of deceptiveness and intentionally

avoided learning the truth.” Ross, 743 F.3d at 892. The Complaint pleads sufficient facts to


26
   Dennis argues that this Court should disregard any allegations that Dennis “participated” in the
deceptive acts as “conclusory,” citing Quincy Bioscience and Swish Marketing. Unlike Dennis,
the individual defendants in those cases did not appear in and narrate deceptive sales videos.
Also, the Complaint here is much more robust and alleges far more details against Dennis than
that he just “formulated, directed, controlled… or participated” in the deceptive acts and
practices. See supra, at 10-13. Finally, in both cases, the court granted leave for the FTC to re-
plead. FTC v. Quincy Bioscience Holding, 389 F. Supp. 3d 211, 221 (S.D.N.Y. 2019) (dismissing
with leave to amend); FTC v. Swish Marketing, No. 09-03814, 2010 WL 653486, *11 (N.D. Cal.
Feb. 22, 2010) (dismissing claim against individual defendant Benning, but granting FTC leave
to amend); FTC v. Benning, No. 09-03814, 2010 WL 2605178, *5, *16-17 (N.D. Cal. Jun. 28,
2010) (upholding amended pleading and rejecting Benning’s “factual arguments” that he did not
read the emails he received at the motion to dismiss stage).
27
   See, e.g., Leanspa, 920 F. Supp. 2d at 278; FTC v. Medicor, 217 F. Supp. 2d 1048 (C.D. Cal.
2002) (rejecting defendant’s argument that he lacked control because he was only a consultant
and not an owner); FTC v. Bay Area Bus. Council, Inc., 423 F.3d 627, 637-38 (7th Cir. 2005)
(rejecting argument that a salaried employee cannot have control over and knowledge of
corporate affairs).
28
   As explained above, courts have held that the FTC does not need to plead and prove
defendant’s knowledge where it is only seeking injunctive relief. See supra, at note 18.

                                                 25
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 28 of 35



show that Dennis knew or should have known of the deceptive practices. The Complaint also

specifically alleges that “Individual Defendants are aware of consumer complaints,” “that

consumers have complained to … Raging Bull instructors, including the Individual Defendants,

by way of email, chat rooms, social media, and messaging services,” and describes the kinds of

complaints that Dennis saw and received (e.g., “consumers were losing money,” “consumers

could not understand or implement strategies from the purported educational materials,” and “the

alerts were not working for consumers”). Compl., ¶ 92. Dennis’ demand for greater specificity

is unwarranted. Even if Rule 9(b) applied here—which it does not—the Complaint need not

specify the time, place and content of every consumer complaint that Dennis ever received. See

Harrison, 176 F.3d at 784 (defendant’s knowledge or scienter can be pled generally).

       The Complaint also pleads other facts that would be probative of Dennis’ knowledge,

including that Dennis made the deceptive statements in his sales videos and webinars. See, e.g.,

Compl., ¶¶ 52, 61, 83-84; see FTC v. Transnet, 506 F. Supp. 2d 1247, 1271 (S.D. Fla. 2007)

(“personal participation underscores knowledge” as does “receipt of consumer complaints”).

Even absent any allegations of consumer complaints, Judge Messitte held that, at the motion to

dismiss stage, “it would clearly be plausible to infer” that an individual defendant that directly

participated in the deceptive acts “knew or should have known” of the corporate defendants’

deceptive marketing practices.29 In re Sanctuary Belize, 2019 WL 1934673, at *3; see also John

Beck, 865 F. Supp. 2d at 1080-81 (finding that “these ‘gurus’ participated directly in the

advertising of the deceptive products [sic]” and were the “creators” or “developers of the systems



29
  As the court said: “if it is determined that Santos was not aware of the state of affairs at
Sanctuary Belize while he was actively promoting the development through marketing videos or
through his responsibilities at [the corporate defendants], then the FTC could plausibly claim that
Santos was recklessly indifferent to the truthfulness of the marketing claims he made.” In re
Sanctuary Belize, 2019 WL 1934673, at *3.

                                                 26
        Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 29 of 35



that bear their names,” and thus “at least were recklessly indifferent to the truth or falsity of the

infomercials”).

       C.      Dennis’ Purported Defenses Are Groundless and Improper for Adjudication
               at This Stage

       Dennis argues that any statements in the Complaint attributable to him are “non-

deceptive” because they are true; or if not true, then mere “puffery.” Dennis’s motion purports to

identify “four” statements directly attributable to him (although there are more). Dennis then

argues that three of these statements (appearing in paragraphs 14, 52 and 61) cannot be deceptive

because they relate to Dennis’ own purported success as a trader. Dennis Mem., at 10. The

problem here is that Dennis reads these statements divorced from the context of the overall

advertisement or sales videos where these statements were made, and thus fails to discern the

overall net impression conveyed to consumers. As courts have held, even if there are statements

in an ad that are literally true, the overall net impression can still be false or misleading, and

therefore deceptive. See, e.g., FTC v. Stefanchik, No. 04-1852, 2007 WL 1058579, *6 (W.D.

Wash. Apr. 3, 2007) (defendants’ argument that all of Stefanchik’s representations “are based on

his own success” and use of disclaimers such as “these results are not typical” do not overcome

the reasonable consumer’s net impression that they can make substantial income in a short

amount of time); John Beck, 865 F. Supp. 2d at 1066 (“[a]dvertisements as a whole may be

completely misleading although every sentence separately considered is literally true” because

“things are omitted that should be said, or because the advertisements are composed … in such a

way as to mislead”)30; P. Lorillard Co. v. FTC, 186 F.2d 52, 58 (4th Cir. 1950) (when

“determining whether or not advertising is false or misleading within the meaning of the statute,

30
  In John Beck, the district court determined (on summary judgment) that the “infomercials’ net
impression—that a typical consumer can earn fast cash with no financial investment by
purchasing and using the [guru’s] system—is false,” and did so after having “viewed the
infomercial and considered all admissible evidence.” 865 F. Supp. 2d at 1072.

                                                  27
          Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 30 of 35



regard must be had, not to fine spun distinctions and arguments that may be made in excuse, but

to the effect which it might reasonably be expected to have upon the general public”).

          Reading the statements in the context of the Complaint makes clear why the net

impression conveyed through these statements is false or misleading. For example, paragraph 52

(citing Dennis’ statement that he made “$9,100 per day”) provides an example of an

advertisement (or sales video) that “instructors” such as Dennis appeared in, in which they touted

their substantial but atypical trading returns and conveyed the net impression that consumers

who purchase these services are also likely to generate profitable trades and market beating

returns. See Compl., ¶¶ 50-51. Similarly, paragraph 61 identifies a sales video that Dennis

narrated, in which he is sharing examples of trades that generated several hundred percent each.

Id., ¶ 61. The surrounding paragraphs of the Complaint make clear that this is one of several

representative examples of earnings claims that Defendants such as Dennis used to convey the

net impression that “consumers can make substantial, market-beating returns by following

Defendants’ purported trade strategies or by following Defendants’ specific trade

recommendations and alerts.” Id., ¶ 53-63. Dennis now tries to inoculate these express

statements by offering an interpretation divorced from the statement’s context. This is an

incorrect approach to evaluating these statements, and does not warrant dismissal of the

Complaint. DeVry, 2016 WL 6821112, *5 (denying motion to dismiss where defendants’

advertisements “at least plausibly create[d]” a misleading impression and holding that “whether

Defendants’ advertisements make implicit misleading representations is an issue for the trier of

fact”).

          Dennis also focuses on select statements taken from an ad that Defendants circulated to

drum up attendance at a sales webinar that Dennis presented (“Trade with Kyle”). Dennis seems



                                                 28
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 31 of 35



to argue that because certain statements from this initial ad are non-actionable puffery, the entire

sales campaign (including the sales webinar) must somehow be free of misrepresentations. But

this is not the law. The “fact that puffery is present cannot serve as a shield for the

advertisements’ deceptive, factual representations,” where the “combination of this puffery with

the concrete, factual statements and phrases that also comprise the advertisements results in the

claims highlighted in the complaint.” Nat’l Urological Grp., 645 F. Supp. 2d at 1206; FTC v.

Trudeau, 579 F.3d 754, 766 (7th Cir. 2009) (“even if we assume that part of Trudeau’s pitch was

mere puffery, the infomercials are still loaded with other statements that are patently false”).

Moreover, the FTC cited this ad in the Complaint to provide context and illustrate the workings

of a campaign that actively sought to exploit the COVID-19 pandemic. Dennis ignores the

Complaint’s reference to an ad in this same paragraph where Dennis claimed he was “able to

rack up nearly $500K in profits by trading stocks related to the COVID-19 pandemic” (Compl., ¶

57) and found a “hidden bull market,” or the Complaint’s reference to an ad in the preceding

paragraph in which Dennis’ Sniper Report is claimed to be “strategically developed to only

deliver high probable [sic] trades with the power to make 100%, 200%, 300% return (sic) on

each trade.” Compl., ¶ 56. In short, Dennis’ motion provides no basis for dismissal of the FTC’s

claim, at the pleading stage, based on his bare assertion of puffery.31




31
   Dennis relies on the court’s holding in Sanctuary Belize, but even there, the court weighed the
evidence and determined whether puffery applied to certain claims following discovery and a
bench trial. In re Sanctuary Belize, 482 F. Supp. 3d at 422; see also Dunn v. Borta, 369 F.3d 421
(4th Cir. 2004) (reversing district court’s dismissal of a securities fraud claim based on puffery
and finding that the complaint identified specific statements that could be proven true or false).
Moreover, the claims at issue in Sanctuary Belize are sufficiently distinguishable from the
alleged earnings claims attributable to Dennis and the Raging Bull Defendants in the Complaint.
In re Sanctuary Belize, 482 F. Supp. 3d at 422 (finding that the puffery statements lacked the
specificity normally required in real estate transactions, such as details about the type of lot, the
location of the lot, or the time period of the investment).

                                                  29
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 32 of 35



IV.    THE FTC’S RESPONSE TO DENNIS DEFENDANTS’ MOTION TO DISMISS
       THE WINSTON ENTITIES AND COUNT III AGAINST DENNIS

       The FTC has elected to file a notice of voluntary dismissal (without prejudice) of

defendants Winston Corp. and Winston Research Inc. ECF No. 234. While the FTC has

evidence establishing that the Winston Entities operated as a shell for Dennis, had no employees

or owners other than Dennis, had no other clients or customers other than Raging Bull, had no

independent business purpose other than serving as a conduit for Dennis to receive his

commissions from Raging Bull, and operated as part of the Raging Bull common enterprise

during the relevant time period, the FTC also understands that Dennis has abandoned the use of

these entities and all assets previously held in the name of the Winston Entities have been

transferred to Dennis. Furthermore, the FTC no longer has the ability to recover those assets as

equitable monetary relief under Section 13(b) of the FTC Act, due to the Supreme Court’s

decision in AMG. Therefore, the FTC has decided to voluntarily dismiss the Winston Entities in

the interest of conserving the resources of the agency, the Court and the parties involved.

       Further, the FTC does not oppose the present motion to dismiss Count III (ROSCA)

against the Dennis Defendants, but requests that the Court defer its ruling on this motion until the

FTC has filed an amended pleading, which it hopes to do by June 7. By proposing to voluntarily

withdraw this count as to Dennis from its amended pleading, the FTC hopes to narrow the

critical issues going forward in this litigation as they specifically pertain to Dennis—i.e., his

liability under Section 5 of the FTC Act for his deceptive earnings representations and the need

for appropriate permanent injunctive relief. Because Rule 41(a) does not provide a mechanism

to voluntarily dismiss this count against Dennis, the FTC will need to do so by amending the

complaint. See, e.g., Iraheta v. United of Omaha Life Ins. Co., 353 F. Supp. 2d 592, 595–96 (D.

Md. 2005) (explaining that “the Fourth Circuit has indicated that Fed. R. Civ. P. 15 is the


                                                 30
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 33 of 35



technically proper rule under which to consider a plaintiff’s request to drop some, but not all, of

the claims asserted in an action”).

V.     THE FTC’S RESPONSE TO DEFENDANTS’ MOTION TO STRIKE ALL
       MONETARY RELIEF

       For the reasons described above, to the extent the Dennis Defendants seek to have the

FTC withdraw its claim for monetary relief against the Dennis Defendants, either under Section

13(b) or Section 19, the FTC does not oppose that request. However, the FTC requests that the

Court defer ruling on the Dennis Defendants’ motion to strike because, by way of amendment,

the FTC will be removing its monetary claim under Section 13(b) as to all Defendants and its

monetary claim against the Dennis Defendants under Section 19. What the Dennis Defendants

seek to accomplish here—dismissal or withdrawal of FTC’s monetary claims against one set of

defendants in the case—is more appropriately accomplished through an amended pleading than

through a motion to strike.32 The FTC cannot simply join the Dennis Defendants’ motion to

strike because, as currently styled, it seeks to strike any claim for monetary relief from the

Complaint, even though the motion provides no basis or argument to strike the monetary claims

against the Raging Bull Defendants under Section 19.33




32
   Under Rule 12(f), a district court “may strike from a pleading an insufficient defense or any
redundant, immaterial, impertinent or scandalous matter.” Fed. R. Civ. P. 12(f). As the rule’s
language makes clear, “it is neither an authorized nor a proper way to procure the dismissal of all
or part of a complaint. Wright & Miller, 5C Fed. Prac. & Proc. Civ. § 1380 (3d ed. Apr. 2021);
see also Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (finding that
federal rules do not authorize the dismissal of a claim for damages, even if precluded by law,
under Rule 12(f) and that such request is better suited on a motion for summary judgment);
Thomas-Byass v. Michael Kors Stores (California), Inc., No. 15-369, 2015 WL 13756100, *2-3
(C.D. Cal. Sept. 16, 2015) (rejecting motion to strike claim for disgorgement as an improper use
of Rule 12(f)).
33
   Confusingly, while Dennis Defendants’ motion is styled as a motion to strike any monetary
claim, presumably against all Defendants (ECF No. 225), Dennis Defendants’ memorandum of
law only sets forth arguments for striking the monetary claim brought under Section 13(b) of the
FTC Act. Dennis Mem., at 21-25.

                                                 31
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 34 of 35



                                        CONCLUSION

       For the foregoing reasons, the Court should deny the Dennis Defendants’ motion to

dismiss claims against Dennis for violations of Section 5 of the FTC Act, and briefly defer or

abstain ruling on the remaining parts of the Dennis Defendants’ motion to dismiss and to strike,

as the FTC will soon seek leave to file an Amended Complaint that will address those issues.



                                            Respectfully submitted,

Dated: May 18, 2021                           /s/ Sung W. Kim
                                            Colleen Robbins (D. Md. Temp. Bar No. 92567)
                                            Sung W. Kim (D. Md. Temp. Bar No. 814609)
                                            Gordon E. Sommers (D. Md. Temp. Bar No.
                                            814431)
                                            Laura C. Basford (D. Md. Temp. Bar No.
                                            814888)
                                            Federal Trade Commission
                                            600 Pennsylvania Ave., NW
                                            Mailstop CC-8528
                                            Washington, DC 20580
                                            (202) 326-2548; crobbins@ftc.gov
                                            (202) 326-2211; skim6@ftc.gov
                                            (202) 326-2504; gsommers@ftc.gov
                                            (202) 326-2343; lbasford@ftc.gov
                                            (202) 326-3395 (Facsimile)

                                            Attorneys for Plaintiff
                                            Federal Trade Commission




                                               32
       Case 1:20-cv-03538-GLR Document 236 Filed 05/18/21 Page 35 of 35



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2021, I electronically filed the foregoing with the Clerk

of the Court using CM/ECF which will send a notice of electronic filing to counsel of record for

Defendants. A paper copy of this filing is also being sent via FedEx to the Clerk of the Court.




                                                  /s/ Sung W. Kim
                                                 Sung W. Kim
